Case: 09-60658     Document: 00511088808          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 09-60658
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARLA MARIANA ORTEGA MARTINEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 747 217


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Carla Mariana Ortega Martinez (Ortega), a native and citizen of Mexico,
has filed a petition for review of the order of the Board of Immigration Appeals
(BIA) dismissing her appeal of the immigration judge’s denial of her motion to
reopen removal proceedings. Ortega argues that the BIA abused its discretion
and violated her due process rights by dismissing her appeal from the
immigration judge’s denial of her motion to reopen because her claim of



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-60658    Document: 00511088808 Page: 2     Date Filed: 04/22/2010
                                No. 09-60658

ineffective assistance of counsel was meritorious. The Respondent has moved
for summary affirmance.
      The immigration judge and the BIA both ruled that Ortega’s motion to
reopen was barred because she had departed the United States before the
motion to reopen was filed. Ortega does not address this issue and, thus, has
abandoned the only issue properly before this court. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
      PETITION     FOR    REVIEW     DENIED; MOTION        FOR    SUMMARY
AFFIRMANCE GRANTED.




                                      2